Exhibiti 10.23

 

AMENDED AND RESTATED PROFESSIONAL SERVICES AGREEMENT

 

This Amended and Restated Professional Services Agreement (this “Agreement”) is
made as of February 1, 2008 by and among Bear Stearns Merchant Manager III, L.P
(f/k/a Bear Stearns Merchant Manager III (Cayman), L.P.), a Cayman Islands
exempted limited partnership (“BSMB”), and Universal Hospital Services, Inc.
(the “Company”), a Delaware corporation and amends and restates the Professional
Services Agreement made as of May 31, 2007 (the “Original Agreement”). Certain
capitalized terms used herein are defined in Section 8 below.

 

WHEREAS, the Company, UHS Holdco, Inc., a Delaware corporation (“Holdco”), UHS
Merger Sub, Inc., a Delaware corporation, and J.W. Childs Equity Partners III,
L.P., in its capacity as a representative of the stockholders of the Company,
are parties to an Agreement and Plan of Merger, dated as of April 15, 2007 (the
“Merger Agreement”);

 

WHEREAS, the parties hereto desire to amend the Original Agreement in order that
BSMB may provide to the Company Merchant Banking Strategic Services (as defined
herein) in exchange for a portion of the fees currently payable by the Company
to BSMB as Advisory Fees; and

 

WHEREAS, Section 14 (Entire Agreement; Modification; Governing Law) of the
Original Agreement provides for its modification where approved in writing by an
authorized representative of the party against whom the terms of the
modifications are binding;

 

NOW, THEREFORE, the parties agree as follows:

 

1.                                       Term. This Agreement shall commence on
the date hereof and shall terminate (except as provided in the immediately
following sentence) on the earliest to occur of (a) the consummation of a
Qualified Public Offering, (b) the consummation of a Company Sale, and (c) the
tenth anniversary of the date hereof (the “Term”); provided, that if no
Qualified Public Offering or Company Sale has been consummated prior to the
tenth anniversary, the Term shall be automatically extended thereafter on a year
to year basis unless (i) the Company provides written notice to BSMB of its
desire to terminate this Agreement or (ii) BSMB provides written notice to the
Company of its desire to terminate this Agreement, in each case 90 days prior to
the expiration of the Term or any extension thereof, or at such time as a
Qualified Public Offering or Company Sale is consummated. The provisions of
Sections 3(c), 5, 5, 6, 9, 9, 10, 13, 13, and obligations to pay any outstanding
unpaid fees hereunder and accrued interest thereon shall survive the termination
of this Agreement.

 

2.                                       Services. BSMB shall perform or cause
to be performed such services for the Company and its subsidiaries as mutually
agreed by BSMB and the Company’s board of directors, which may include, without
limitation, the following:

 

(a)                                  general advisory and management services;

 

(b)                                 business development functions, including
identification, support, negotiation and analysis of acquisitions and
dispositions by the Company or its subsidiaries;

 

--------------------------------------------------------------------------------


 

(c)                                  support, negotiation and analysis of
financing alternatives, including, without limitation, in connection with
acquisitions, capital expenditures and refinancing of existing indebtedness;

 

(d)                                 finance functions, including assistance in
the preparation of financial projections, and monitoring of compliance with
financing agreements;

 

(e)                                  marketing functions, including monitoring
of marketing plans and strategies;

 

(f)                                    human resource functions, including
searching, identifying and hiring of executives and directors;

 

(g)                                 other services for the Company and its
subsidiaries upon which the Company’s board of directors and BSMB agree;

 

and, at the time and in the manner in which BSMB and the Company shall agree,
such of the following services for the Company and its subsidiaries as agreed
upon by BSMB and the Company, which services may include:

 

(h)                                 review of the Company’s and its
subsidiaries’ existing insurance, health benefits, executive services,
purchasing programs and practices; (ii) identification of potential
opportunities for the Company and its subsidiaries to achieve cost savings in
purchasing goods and services in certain common or shared expenditure categories
from third party suppliers or providers (“Suppliers”) introduced by BSMB;
(iii) negotiation on behalf of the Company and its subsidiaries of certain
service or supply agreements with Suppliers (“Supply Agreements”) to provide
such goods and services to the Company and its subsidiaries at rates or on terms
and conditions that are advantageous to the Company and its subsidiaries;
(iv) monitoring of performance by certain Suppliers under the relevant Supply
Agreements; (v) assistance to the Company and its subsidiaries in resolving
certain disputes that may arise under any Supply Agreements; (vi) calculation
and reporting to the Company estimated annual cost savings achieved by the
Company and its subsidiaries under certain Supply Agreements; and
(vii) provision to the Company on a periodic basis of (A) updates on current and
pending Merchant Banking Strategic Services initiatives of BSMB, and
(B) information regarding, and access to, BSMB’s network of senior executives,
including current and former executives of current and former BSMB portfolio
companies, Bear Stearns, BSMB and applicable service providers and vendors.

 

The Services described in Sections 2(a) through 2(g) shall be hereinafter
referred to as “Advisory Services” and the Services described in
Section 2(h) shall hereinafter be referred to as “Merchant Banking Strategic
Services” or “MBSS.”

 

3.                                       Advisory Fee.

 

(a)                                  In consideration of BSMB’s undertaking to
provide advisory services hereunder, the Company shall pay BSMB an annual
advisory fee (the “Advisory Fee”) in an amount for each fiscal year equal to the
greater of (x) $500,000 and (y) 0.75% of Adjusted EBITDA of the Company and its
subsidiaries for the immediately preceding fiscal year,

 

2

--------------------------------------------------------------------------------


 

calculated as provided below and payable in advance in quarterly installments,
for the period beginning on the date hereof and ending upon the termination of
this Agreement as provided in Section 1 hereof; provided, that the annual
Advisory Fee for the fiscal year ending December 31, 2007 shall be $500,000. The
Advisory Fees shall be payable by the Company whether or not the Company
actually requests that BSMB provide the services described in Section 2 above.
All Advisory Fees shall be fully earned when paid.

 

(b)                                 Except as otherwise provided in
Section 3(c) or 3(d) hereof, all subsequent payments of the Advisory Fee shall
be in quarterly installments, payable on March 31, June 30, September 30 and
December 31 of each year, in an amount equal to the greater of (x) $125,000 or
(y) the product of (i) 25% and (ii) 0.75% of Adjusted EBITDA of the Company and
its subsidiaries for the immediately preceding fiscal year. Each scheduled
installment of the Advisory Fee payable pursuant to this Section 3(b) will be
reduced by the amount of the corresponding scheduled installment of the MBSS Fee
(defined below), if any. Advisory Fees and MBSS Fees will be invoiced or
accounted for separately.

 

(c)                                  Upon a Company Sale or the consummation of
a Qualified Public Offering, the Company shall be obligated to pay to BSMB the
Advisory Fee that would be payable to BSMB pursuant to this Section 3 in respect
of the next four successive three-month periods calculated based on the Advisory
Fee paid or payable for the then current three-month period (determined pursuant
to Section 3(b) without reduction for any MBSS Fees).

 

(d)                                 Notwithstanding anything to the contrary
contained herein, the Company shall accrue but not pay the Advisory Fee or MBSS
Fee if and for so long as (i) any such payment would constitute a default (or
any event which might, with the lapse of time or the giving of notice or both,
constitute a default) under the Company’s financing agreements (a “Default”);
provided, that the Company shall be obligated to pay any accrued Advisory Fees
or MBSS Fees deferred under this clause (i) to the extent that such payment
would not constitute a Default or (ii) BSMB instructs the Company not to pay all
or any portion of the Advisory Fee or MBSS Fee during any fiscal year. Interest
will accrue on all due and unpaid Advisory Fees or MBSS Fees not paid pursuant
to clause (i) of the preceding sentence at the Default Rate until such Advisory
Fees or MBSS Fees are paid, and such interest shall compound annually.

 

(e)                                  In addition to the Advisory Fee and MBSS
Fee, the Company shall reimburse BSMB, promptly upon request, for all reasonable
out-of-pocket expenses incurred in the ordinary course of business by BSMB in
connection with BSMB’s obligations hereunder, including fees and expenses paid
to consultants, subcontractors, advisors and other third parties in connection
with such obligations.

 

(f)                                    In consideration for the Merchant Banking
Strategic Services being provided by BSMB, the Company will pay BSMB an annual
fee (the “MBSS Fee”), equal to an amount determined by BSMB at or prior to the
commencement of the fiscal year to represent the fair market value of Merchant
Banking Strategic Services to be provided by BSMB during the coming fiscal year.
In no event shall the MBSS Fee exceed the amount that would have been payable by
Company to BSMB as Advisory Fees under the Original Agreement for the same
period. The MBSS Fee shall be payable in advance on each day on which as
Advisory Fee is payable pursuant to Section 3(b) above for the period beginning
on the date hereof and ending on the termination of this Agreement. All MBSS
Fees shall be fully earned when paid, and shall not

 

3

--------------------------------------------------------------------------------


 

be refundable, in whole or in part, regardless of whether or to what extent
actual savings are realized under any Supply Agreement or all Supply Agreements
in the aggregate. As and to the extent provided in Section 3(b), Advisory Fees
payable under this Agreement will be reduced by MBSS Fees payable under this
Agreement.

 

4.                                       Personnel. BSMB shall provide and
devote to the performance of this Agreement such partners, employees and agents
of BSMB as BSMB shall deem appropriate to the furnishing of the services
required.

 

5.                                       Liability. None of BSMB, any of its
affiliates nor their respective partners, members, employees or agents
(collectively, the “BSMB Group”) shall be liable to the Company or its
subsidiaries or affiliates for any loss, liability, damage or expense
(collectively, a “Loss”) arising out of or in connection with the performance of
services contemplated by this Agreement, unless and then only to the extent that
such Loss is determined by a court in a final order from which no appeal can be
taken, to have resulted solely from the gross negligence or willful misconduct
on the part of such member of the BSMB Group. BSMB makes no representations or
warranties, express or implied, in respect of the services to be provided by the
BSMB Group. Except as BSMB may otherwise agree in writing on or after the date
hereof:  (a) each member of the BSMB Group shall have the right to, and shall
have no duty (contractual or otherwise) not to, directly or indirectly: 
(i) engage in the same or similar business activities or lines of business as
the Company or its subsidiaries and (ii) do business with any client, customer,
supplier, lender or investor of, to or in the Company or its subsidiaries;
(b) no member of the BSMB Group shall be liable to the Company or its
subsidiaries or affiliates for breach of any duty (contractual or otherwise) by
reason of any such activities or of such person’s participation therein; and
(c) in the event that any member of the BSMB Group acquires knowledge of a
potential transaction or matter that may be a corporate opportunity for both
(A) the Company or any of its subsidiaries, on the one hand, and (B) BSMB, on
the other hand, or any other person, no member of the BSMB Group shall have any
duty (contractual or otherwise) to communicate or present such corporate
opportunity to the Company or its subsidiaries and, notwithstanding any
provision of this Agreement to the contrary, shall not be liable to the Company,
its subsidiaries or any of their affiliates for breach of any duty (contractual
or otherwise) by reasons of the fact that any member of the BSMB Group directly
or indirectly pursues or acquires such opportunity for itself, directs such
opportunity to another person, or does not present such opportunity to the
Company, its subsidiaries or any of their affiliates. In no event will any of
the parties hereto be liable to any other party hereto for any punitive,
exemplary, indirect, special, incidental or consequential damages, including
lost profits or savings, whether or not such damages are foreseeable, or in
respect of any liabilities relating to any third party claims (whether based in
contract, tort or otherwise), other than for the Claims (as defined in
Section 6) relating to the services which may be provided by BSMB hereunder.

 

6.                                       Indemnity. The Company and its
subsidiaries shall defend, indemnify and hold harmless each member of the BSMB
Group from and against any and all Losses arising from any claim by any person
with respect to, or in any way related to, this Agreement (including attorneys’
fees) (collectively, “Claims”) resulting from any act or omission of any member
of the BSMB Group except to the extent that such Loss is determined by a court
in a final order from which no appeal can be taken to have resulted solely from
the gross negligence or willful misconduct of such member of the BSMB Group. The
Company and its subsidiaries shall defend at its own cost and expense any and
all suits or actions (just or unjust) which may be

 

4

--------------------------------------------------------------------------------


 

brought against the Company and its subsidiaries or any member of the BSMB
Group, or in which any member of the BSMB Group may be impleaded with others
upon any Claims, or upon any matter, directly or indirectly, related to or
arising out of this Agreement or the performance of the obligations hereunder by
the BSMB Group, except that if such damage shall be proven to result solely from
gross negligence or willful misconduct by a member of the BSMB Group, then such
member of the BSMB Group shall reimburse the Company and its subsidiaries for
the costs of defense and other costs incurred by the Company and its
subsidiaries.

 

7.                                       Notices. All notices hereunder shall be
in writing and shall be delivered personally or mailed by United States mail,
postage prepaid, addressed to the parties as follows:

 

to the Company:

 

Universal Hospital Services, Inc.
7700 France Avenue South, Suite 275
Edina, Minnesota 55435-5228
Attention:  Chief Executive Officer
Fax:  (952) 893-3227

 

with copies, which shall not constitute notice, to:

 

Bear Stearns Merchant Banking
c/o Bear, Stearns & Co. Inc.
383 Madison Avenue, 40th Floor
New York, New York 10179-5706
Attention:  Robert Juneja
Tel.:                     212-272-1231
Fax:                       212-881-9516

 

to BSMB:

 

Bear Stearns Merchant Manager III, L.P.
c/o Bear, Stearns & Co. Inc.
383 Madison Avenue, 40th Floor
New York, New York 10179-5706
Attention:  Robert Juneja
Tel.:                     212-272-1231
Fax:                       212-881-9516

 

with a copy, which shall not constitute notice, to:

 

Kirkland & Ellis LLP
153 East 53rd Street
New York, NY  10022
Attention:  Michael T. Edsall and Jai Agrawal
Tel.:                     212-446-4928
Fax:                       212-446-6460

 

5

--------------------------------------------------------------------------------


 

8.                                       Certain Definitions. For purposes of
this Agreement,

 

“Adjusted EBITDA” means, with respect to the Company and its subsidiaries, on a
consolidated basis, for any fiscal year, the sum of: (i) the net income for such
fiscal year (before the payment of any dividends and excluding the effect of any
extraordinary gains or losses during such period and the effect of any purchase
accounting adjustments as a result of the acquisition of the Company by Holdco),
plus (ii) interest expense, federal, state, foreign and local income, franchise,
and other similar taxes, depreciation and amortization for such fiscal year,
plus (iii) the Advisory Fees paid under this Agreement, any management fees paid
to any other institutional investor that owns shares of Common Stock (including
for fiscal year 2007 only, any management fees paid by the Company or its
subsidiaries during the period from January 1, 2007 to May 31, 2007 pursuant to
(x) that certain Management Agreement, dated as of October 17, 2003, between
Halifax GenPar, L.P. and the Company and (y) that certain Management Agreement,
dated as of February 28, 1998, between J.W. Childs Associates, L.P. and the
Company, as amended by that certain Amendment to Management Agreement, dated as
of October 17, 2003, between J.W. Childs Associates, L.P. and the Company) and
any director fees paid to members of the Board, in each case, during such fiscal
year, plus (iv) for fiscal year 2007 only, any consulting fees paid by the
Company to L.E.K. Consulting during the period from January 1, 2007 to May 31,
2007, plus (v) any non-cash charges to the extent that such charges will not
result in a cash charge in any future period (including any non-cash expenses
relating to the options under FAS 123(R)) during such fiscal year, plus
(vi) non-capitalized transaction fees and expenses incurred in connection with
the acquisition of the Company by Holdco during such fiscal year, plus (vii) any
fees paid by the Company to David Dovenberg, but not to exceed $250,000 in any
fiscal year, plus (or minus) (viii) any unusual and non-recurring losses (or
gains) for such fiscal year, minus (ix) any non-cash gains during such fiscal
year, in each case, as determined in accordance with United States generally
accepted accounting principles and as set forth on the Company’s financial
statements for such fiscal year which have been approved by the board of
directors of Holdco.

 

“Company Sale” means a transaction with an independent third party or group of
independent third parties acting in concert, pursuant to which such party or
parties acquire (i) all or substantially all of the equity securities of Holdco
or the Company or (ii) all or substantially all of the assets of Holdco or the
Company, as determined on a consolidated basis (in either case, whether by
merger, consolidation, sale, exchange, issuance, transfer or redemption of
equity securities, by sale, exchange or transfer of assets, or otherwise).

 

“Default Rate” means 10.0% per annum.

 

“Qualified Public Offering” means an underwritten sale to the public of Holdco’s
equity securities pursuant to an effective registration statement filed with the
Securities and Exchange Commission on Form S-1 (or any successor form) which
results in proceeds (net of underwriting discounts and selling commissions) of
an aggregate (together with proceeds from all previous Public Offerings) of at
least $100,000,000 and after which Holdco’s equity securities are listed on a
national securities exchange or the NASDAQ Stock Market; provided that a
Qualified Public Offering shall not include any issuance of equity securities in
any merger or other business combination, and shall not include any registration
of the issuance of securities to existing securityholders or employees of Holdco
and its subsidiaries on Form S-4 or Form S-8 (or any successor form).

 

6

--------------------------------------------------------------------------------


 

9.                                       Assignment. No party hereto may assign
any obligations hereunder to any other party without the prior written consent
of the other parties (which consent shall not be unreasonably withheld);
provided, that BSMB may, without the consent of the Company, assign its rights
under this Agreement to any of its affiliates.

 

10.                                 No Waiver. The failure of a party to this
Agreement to insist upon strict adherence to any term of this Agreement on any
occasion shall not be considered a waiver or deprive that party of the right
thereafter to insist upon strict adherence to that term or any other term of
this Agreement. Any waiver must be in writing.

 

11.                                 Successors. This Agreement and all the
obligations and benefits hereunder shall inure to the successors and permitted
assigns of the parties.

 

12.                                 Counterparts. This Agreement may be executed
and delivered by each party hereto in separate counterparts, each of which when
so executed and delivered shall be deemed an original and all of which taken
together shall constitute but one and the same agreement.

 

13.                                 Entire Agreement; Modification; Governing
Law. The terms and conditions hereof constitute the entire agreement between the
parties hereto with respect to the subject matter of this Agreement and
supersede all previous communications, either oral or written, representations
or warranties of any kind whatsoever, except as expressly set forth herein. No
modifications of this Agreement nor waiver of the terms or conditions thereof
shall be binding upon either party unless approved in writing by an authorized
representative of such party. All issues concerning this agreement shall be
governed by and construed in accordance with the laws of the State of New York
without giving effect to any choice of law or conflict of law provision or
rule (whether of the State of New York or any other jurisdiction) that would
cause the application of the law of any jurisdiction other than the State of New
York.

 

14.                                 WAIVER OF JURY TRIAL. EACH PARTY TO THIS
AGREEMENT HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT TO
TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION, OR CAUSE OF ACTION (A) ARISING UNDER
THIS AGREEMENT OR (B) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE
DEALINGS OF THE PARTIES HERETO IN RESPECT OF THIS AGREEMENT OR ANY OF THE
TRANSACTIONS RELATED HERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY, OR OTHERWISE. EACH PARTY TO THIS
AGREEMENT HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION, OR
CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY AND THAT THE
PARTIES TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS
AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES
HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

*    *    *    *    *    *

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Professional Services
Agreement as of the date first written above.

 

 

 

UNIVERSAL HOSPITAL SERVICES, INC.

 

 

 

 

 

By:

 

/s/ Gary D. Blackford

 

 

Name:

Gary D. Blackford

 

 

Title:

CEO

 

 

 

 

 

 

 

BEAR STEARNS MERCHANT MANAGER

 

 

III, L.P.

 

 

 

 

 

By: JDH Management LLC, its special general partner

 

 

 

 

 

 

 

 

By:

 

  /s/ Robert Juneja

 

 

Name:

  Robert Juneja

 

 

Title:

    Senior Managing Director

 

Signature Page to
Amended and Restated Professional Services Agreement

 

--------------------------------------------------------------------------------